


110 HR 3993 IH: To provide for a prohibition on discrimination in

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3993
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Altmire
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for a prohibition on discrimination in
		  employment against certain family members caring for recovering members of the
		  Armed Forces.
	
	
		1.Short titleThis Act may be cited as the Military
			 Family Job Protection Act.
		2.Military family
			 job protection
			(a)Prohibition on
			 Discrimination in Employment Against Certain Family Members Caring for
			 Recovering Members of the Armed ForcesA family member of a
			 recovering servicemember described in subsection (b) shall not be denied
			 retention in employment, promotion, or any benefit of employment by an employer
			 on the basis of the family member’s absence from employment as described in
			 that subsection, for a period of not more than 52 work weeks.
			(b)Covered Family
			 MembersA family member described in this subsection is a family
			 member of a recovering servicemember who is—
				(1)on invitational
			 orders while caring for the recovering servicemember;
				(2)a
			 non-medical attendee caring for the recovering servicemember; or
				(3)receiving per diem
			 payments from the Department of Defense while caring for the recovering
			 servicemember.
				(c)Treatment of
			 ActionsAn employer shall be considered to have engaged in an
			 action prohibited by subsection (a) with respect to a person described
			 subsection (b) if the absence from employment of the person as described in
			 that subsection is a motivating factor in the employer’s action, unless the
			 employer can prove that the action would have been taken in the absence of the
			 absence of employment of the person.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 benefit of employment has the meaning given such term in section
			 4303 of title 38, United States Code.
				(2)The term
			 caring for, used with respect to a recovering servicemember,
			 means providing personal, medical, or convalescent care to the recovering
			 servicemember, under circumstances that substantially interfere with an
			 employee’s ability to work.
				(3)The term
			 employer has the meaning given such term in section 4303 of
			 title 38, United States Code, except that the term does not include any person
			 who is not considered to be an employer under title I of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2611 et seq.) because the person does not meet the
			 requirements of section 101(4)(A)(i) of such Act (29 U.S.C.
			 2611(4)(A)(i)).
				(4)The term
			 family member, with respect to a recovering servicemember, has
			 the meaning given that term in section 411h(b) of title 37, United States
			 Code.
				(5)The term
			 recovering servicemember means a member of the Armed Forces,
			 including a member of the National Guard or a Reserve, who is undergoing
			 medical treatment, recuperation, or therapy, or is otherwise in medical hold or
			 medical holdover status, for an injury, illness, or disease incurred or
			 aggravated while on active duty in the Armed Forces.
				
